DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious in view of Bugaris et al. (US 2016/0313386 – hereinafter “Bugaris”) and Choy (US 2014/0022022).

Per claim 1, Bugaris teaches a method for detecting the absence of voltage using an absence of voltage detection device (Fig. 5; device 500; ¶28) comprising:
initiation of a sequence by the user (A button is pressed by a user to initiate a sequence of events that verifies whether the device is operating as intended (¶35-36));
checking a battery of the absence of voltage detection device (A power source of the device, such as a battery, is checked (Fig. 7; ¶36));
checking for a safe voltage threshold (During the test, an absence of voltage is verified (Fig. 7));
performing a connectivity test (Connectivity of the device’s indicators, such as LEDs, is checked (Fig. 7));
performing a voltage measurement test (A voltage may be detected and appropriate indicators of the device may be energized (Fig 7)); and
repeating the sequence of steps above (The presence of voltage is continuously checked (Fig. 7)).

However, Bugaris does not explicitly teach the method comprising: checking a sequencer and oscillator of the absence of voltage detection device.  In contrast, Choy teaches an oscillator testing system that ensures an oscillator is working properly prior to commencing normal operation of a processor (¶12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Bugaris such that the sequencer and oscillator are checked.  One of ordinary skill would make such a modification for the purpose of ensuring proper functioning of said components prior to a further operation (Choy; ¶12).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852